Citation Nr: 0417917	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  97-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an effective date prior to December 11, 
1995, for the assignment of a compensable rating for the 
service- connected post-traumatic stress disorder (PTSD).  

2.  Whether the August 1957 rating action should be revised 
or reversed due to clear and unmistakable error (CUE).  



REPRESENTATION

Veteran represented by:	Jeffrey J. Wood, Esq.






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1951.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating action of the 
RO that assigned a 10 percent rating for the service-
connected psychiatric disability, now characterized as PTSD, 
effective on December 11, 1995.  

In a subsequent rating action, the rating was increased to 
the current level of 50 percent.  The veteran withdrew his 
appeal for an increased rating for the service-connected PTSD 
by letter dated in November 1998.  

The veteran also appealed an August 1996 rating decision of 
the RO that determined that the decision to grant benefits 
effective no earlier than December 11, 1995, was not "clearly 
and unmistakably erroneous."  

Following a hearing conducted before this Veterans Law Judge 
in December 1997, when the veteran presented extensive 
argument and testimony, the Board determined that the issue 
on appeal concerned the propriety of actions taken by the RO 
in 1957 to discontinue payment of compensation for his 
service-connected psychiatric disorder, as opposed to clear 
and unmistakable error in the June 1996 rating decision.  

The Board remanded this matter for additional development of 
the record in March 1998.  

In a decision promulgated in May 1999, the Board denied the 
claim for an effective date earlier than December 11, 1995, 
for the assignment of a compensable rating for the service-
connected PTSD.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In April 2000, the Court granted a Joint Motion for Remand, 
vacating the decision by the Board and remanding the matter 
for additional proceedings.

In November 2000, the Board remanded the case for additional 
consideration by the RO.  

In a decision promulgated in September 2002, the Board again 
denied the claim for an effective date earlier than December 
11, 1995 for the assignment of a compensable rating for the 
service-connected PTSD.  

The veteran appealed the decision to the Court, and in July 
2003, the Court granted a Joint Motion for Remand, vacating 
the Board's September 2002 decision and remanding for 
additional proceedings.  

As set forth hereinbelow, the issues as identified on the 
preceding page are being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his attorney if further action is required on his 
part.  




REMAND

In the July 2003 Joint Motion for Remand, the parties agreed 
that the Board had not ensured that the veteran had been 
afforded adequate Veterans Claims Assistance Act of 2000 
(VCAA) notice.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) (West 2002)].  The RO in this regard 
must take appropriate steps to ascertain that the veteran has 
been adequately apprised of the provisions of VCAA.  

This notice is to include his and VA's respective 
responsibilities as to obtaining and furnishing relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must relevant to the specific 
matters on appeal.  

Furthermore, the parties agreed that a remand was required in 
order that proper action should be taken as to the claim of 
CUE as set forth in Simmons v. Principi, 17 Vet.App. 104, 114 
(2003).  

(It is interesting to note that the veteran had indicated 
earlier in a December 2000 statement that he did not intend 
to press a claim of clear and unmistakable error.)  

In subsequently received statement, dated in June 2002, the 
veteran's attorney that he wished to present two 
"arguments."  First, it was asserted that the August 1957 
rating action was not final under the "due process clause of 
the Fifth Amendment of the U.S. Constitution, due to the VA's 
failure to provide proper notice."  

Second, it was asserted that, if the August 1957 rating 
action was final, then it was "the result of clear and 
unmistakable error under U.S.C. §  5109A" because VA made no 
attempt to locate the veteran at other possible and plausible 
addresses when its notices to him were returned 
undeliverable.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
as they pertain to the claims at issue 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
RO must ensure that the veteran is 
informed of his and VA's respective 
responsibilities as to obtaining and 
furnishing evidence.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims.  This should include 
formal development and adjudication of the 
issues of whether the August 1957 rating 
action involved CUE.  All appropriate 
action should be taken in this regard.  
Then, if any benefits sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues as identified hereinabove.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutcherowsky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




